Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Somayazulu, U.S. pat. Appl. Pub. No. 2018/0146058, in view of Inoue, U.S. pat. Appl. Pub. No. 2011/0231490.
	Per claim 1, Somayazulu discloses a method for processing data by an edge node which caches data from a plurality of nodes, the method comprising: 
a) receiving a data request from a subscriber or application (see par 0169); 
b) confirming whether first data corresponding to the data request is included in a content storage of a node, e.g., when content name is matched (par 0169), wherein the node is the edge node (par 0172); 
c) confirming a previously stored mapping table (504) when the first data is not included in the content storage of the edge node (par 0110), wherein mapping table includes information  about correlation between nodes, e.g., child nodes, each node is distinguished by an identifier allocated to each node (par 0112); 
d) confirming whether there is second data having information about a correlation with the first data which is equal to or higher than a predetermined threshold value when the first data is not included in the content storage of the edge node (par 0109); and 
e) transmitting the second data to the application when there is the second data having the correlation with the first data which is equal to or higher than the threshold value (see par 0109, 0169).
	Somayazulu does not explicitly teach storing information about a node group and information about a correlation between nodes which configure each node group in the mapping table. However, Inoue discloses a content delivery system that utilizes a mapping table (index) for locating requested data, wherein the mapping table stores information about a group of nodes and information about a correlation between nodes which configure each node group in the mapping table, e.g., a root node and leaf nodes (see Inoue, par 0036-0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize such index information in Somayazulu because it would have enabled locating requested data in another edge node when the requested data is not included in the receiving edge node.
	Per claim 2, Somayazulu teaches utilizing a mapping table 516 that includes information about a node group, relation between nodes and information corresponding to each node, e.g., node attributes (see par 0112), wherein each node is comprises a node identifier (see par 0118).
	Per claim 3, Somayazulu teaches that the identifiers (or attributes) include a time when data is acquired and a predetermined cycle (TTL) for updating the attributes in the mapping table (see par 0066).
	Per claim 4, Somayazulu teaches that each node (sensor) produces specific content that has a correlation with other node/content (see par 0175). Thus, it would have been obvious to one skilled in the art to recognize that the selection of content having a correlation value higher than a threshold would have been resulted in selecting the corresponding node that meets the requirement for the content (see par 0109).
	Per claim 5, Somayazulu teaches that the nodes comprise a plurality of sensors, e.g., temperature sensor, etc. (see par 0175). 
	Per claim 6, Somayazulu teaches confirming/determining a correlation from the data request, determining a node group for processing the data request based on the correlation and relation between the nodes, i.e., identifying next node for processing the request based on the correlation value (see par 0109), and confirming the second data represented by information about data corresponding to the determined group, i.e., routing to the next node (see par 0113).
	Per claim 7, Somayazulu teaches transmitting data in content storage to the application when the first data is included in the storage (see par 0169) and performing forwarding information base routing with the plurality of nodes when there is no second data having a correlation with first data that is equal or higher than the threshold value, i.e., using FIB to forward the request to the next node (see par 0109, 0113).
	Per claims 8-14, Somayazulu teaches that the edge node includes IoT device which typically comprises a transceiver for transmitting and receiving data (see par 0172).


Response to Amendment
3.	Applicant’s arguments filed May 4, 2022 with respect to claims 1-14 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
4.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
5/18/22